DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and claims 35-42 in the reply filed on 03/09/2021 is acknowledged.
Claims 22-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Method claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “ROTOR CORE WITH CONCAVE PORTIONS BETWEEN FLAKE PORTIONS AND BASE PORTIONS WITH DIMENSIONS”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-42 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 35: recites “gaps” twice in line 8 as a first recitation, it is unclear if it is the same gap or a different gap, therefore is confusing, clarification is needed.  Examiner will assume they are different gaps and will assume second recited gap is a “second gap”.
Claims 36-42 are rejected based on dependency from claim 35.
Re-claim 41: recited “the gap” which does not specify which gap is it.  Clarification is needed, examiner assumes that the gap is the first recited gap in claim 35. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a) (1) and USC 102 (a) (2) as being anticipated by Yutaka (Japanese Patent Document JP2008099479A hereinafter “Yutaka”). 
Re-claim 35, Yutaka discloses a rotor (231) comprising: a rotor core (annotated Fig.) including a base portion (231) located radially outward from a central axis (from 235, central axis) and a plurality of flake portions (22) arranged radially outward from the base portion (231); and a plurality of magnets (21) disposed inside the rotor core (annotated Fig.3), wherein in the rotor core (annotated Fig.3), first .  

    PNG
    media_image1.png
    819
    596
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    582
    1304
    media_image2.png
    Greyscale

Claim(s) 35 is/are rejected under 35 U.S.C. 102(a) (1) and USC 102 (a) (2) as being anticipated by Hiroyuki (Japanese Patent Document JP2005333762 hereinafter “Hiroyuki”).
Re-claim 35, Hiroyuki teaches a rotor (10) comprising: a rotor core including a base portion (12) located radially outward from a central axis (11) and a plurality of flake portions (14) arranged radially outward from the base portion; and a plurality of magnets (13) disposed inside the rotor core, wherein in the rotor core, first laminated steel plates are laminated in an axial direction (see Fig.1), each of the first laminated steel plates including the base portion, the plurality of flake portions spaced apart from the base portion on a radially outer side of the base portion with gaps (gap where 13 is) therebetween and arranged in a circumferential direction with gaps (15) between each other, and concave portions concave radially inward from an outer side surface of the base portion (concave portions of 15 between 20), Preliminary Amendment Page 7 of 9 the concave portions are defined in corner portions (see Fig.6) where portions of the base portion facing the flake portions in a radial direction are adjacent in a circumferential direction (see Fig.2-6) , and circumferential widths of the concave portions are the same in the radial direction or are larger on a radially outer side than on a radially inner side (see Fig.1, concave portions 15 are open in the outside, and closure in the radial direction to plate 12).  

    PNG
    media_image3.png
    585
    690
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    418
    539
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yutaka or Hiroyuki as applied to claim 35 above, and in further view of Fang (US Patent 9559572 hereinafter “Fang”). 
Re-claim 36, Yutaka or Hiroyuki teach the rotor according to claim 35. 
However, Yutaka or Hiroyuki fail to explicitly teach the rotor core includes a second laminated steel plate including the base portion, the flake portion, and a connecting portion that connects the base portion and the flake portion; and at least one second laminated steel plate is laminated together with the first laminated steel plate.
However, Fang teaches teach the rotor core includes a second laminated steel plate (16 is made from steel) including the base portion, the flake portion, and a connecting portion that connects the base portion and the flake portion (annotated Fig.14); and at least one second laminated steel plate (16) is laminated together (Fig.14 shows the plates laminated together) with the first laminated steel plate (annotated Fig.14).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Yutaka or Hiroyuki wherein the rotor core includes a second laminated steel plate including the base portion, the flake portion, and a connecting portion that connects the base portion and the flake portion; and at least one second laminated steel plate is laminated together with the first laminated steel plate as suggested by Fang to avoid magnetic flux leakage and allow for rotor structure has a long service life (Fang, Col.5, L.50-60).




    PNG
    media_image5.png
    379
    494
    media_image5.png
    Greyscale

Re-claim 39, Yutaka or Hiroyuki as modified discloses the rotor according to claim 36. 
Yutaka or Hiroyuki as modified fail to explicitly teach wherein the rotor core includes two or more of the second laminated steel plates, and a plurality of the first laminated steel plates are laminated between the two or more of the second laminated steel plates.  
However, Fang teaches wherein the rotor core includes two or more of the second laminated steel plates (annotated Fig.14), and a plurality of the first laminated steel plates (annotated Fig.14) are laminated between the two or more of the second laminated steel plates (see Fig.13, 16 on both ends, 14, 15 are between 16 when stacking together).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Yutaka or Hiroyuki wherein the rotor core includes two or more of the second laminated steel plates, and a plurality of the first laminated steel plates are laminated between the two or more of the second laminated steel plates as suggested by Fang to avoid magnetic flux leakage and allow for rotor structure has a long service life (Fang, Col.5, L.50-60).
Re-claim 40, Yutaka or Hiroyuki as modified discloses the rotor according to claim 36. 
Yutaka or Hiroyuki as modified fail to explicitly teach the second laminated steel plate is disposed on at least one end of two opposed ends of the rotor core in the axial direction.  
However, Fang teaches wherein the second laminated steel plate is disposed on at least one end of two opposed ends of the rotor core in the axial direction (see Fig.13, 16 is on both ends).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the rotor structure disclosed by Yutaka or Hiroyuki wherein the second laminated steel plate is disposed on at least one end of two opposed ends of the rotor core in the axial direction as suggested by Fang to avoid magnetic flux leakage and allow for rotor structure has a long service life (Fang, Col.5, L.50-60).
Re-claim 41, Hiroyuki as modified discloses the rotor according to claim 36, wherein: the rotor core further comprises a space portion between the magnets adjacent in the circumferential direction (annotated Fig.6); and the concave portion, the gap, and the space portion (30, annotated Fig.6) of the rotor core are filled with a filler (40, annotated Fig.6 from Hiroyuki).  
Re-claim 42, Yutaka or Hiroyuki as modified disclose a motor (Titles, Yutaka, P [0002], L.1) comprising the rotor according to claim 36.
Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 37, as best understood, recites “inter alia”: The rotor according to claim 36, wherein a circumferential length of the flake portion of the first laminated steel plate is smaller than a circumferential length of the magnet, and a circumferential length of the flake portion of the second laminated steel plate is smaller than that of the flake portion of the first laminated steel plate (see Fig.29).  

    PNG
    media_image6.png
    482
    441
    media_image6.png
    Greyscale

	The prior art of record fail to teach the combination of limitations of claims 35 and 36, furthermore, Hiroyuki and Yutaka  and Fang US 9559572 combination or alone teach claim 35 and 36, and teach the first lamination being made of concave portions, base, flake portion and laminated.  However, the prior art does not teach the additional limitation of claim 37 added with claims 35 and 36 limitations makes the rotor unique and specially that the rotor made of first and second lamination plates, with concave portions and flakes and the sizing of the flakes combination in combination of The rotor according to claim 36, wherein a circumferential length of the flake portion of the first laminated steel plate is smaller than a circumferential length of the magnet, and a circumferential length of the flake portion of the second laminated steel plate is smaller than that of the flake portion of the first laminated steel plate.”   The prior art of record, PLUS Search, IP.com NPL and Patent Search, East Search, Google Patent Search fail to teach the combination of limitations “ A rotor comprising: a rotor core including a base portion located radially outward from a central axis and a plurality of flake portions arranged radially outward from the base portion; and a plurality of magnets disposed inside the rotor core, wherein in the rotor core, first laminated steel plates are laminated in an axial direction, each of the first laminated steel plates including the base portion, the plurality of flake portions spaced apart from the base portion on a radially outer side of the base portion with gaps therebetween and arranged in a circumferential direction with gaps between each other, and concave portions concave radially inward from an outer side surface of the base portion, Preliminary Amendment Page 7 of 9 the concave portions are defined in corner portions where portions of the base portion facing the flake portions in a radial direction are adjacent in a circumferential direction, and circumferential widths of the concave portions are the same in the radial direction or are larger on a radially outer side than on a radially inner side, the rotor core includes a second laminated steel plate including the base portion, the flake portion, and a connecting portion that connects the base portion and the flake portion; and at least one second laminated steel plate is laminated together with the first laminated steel plate, wherein a circumferential length of the flake portion of the first laminated steel plate is smaller than a circumferential length of the magnet, and a circumferential length of the flake portion of the second laminated steel plate is smaller than that of the flake portion of the first laminated steel plate. 
Re-claim 38, as best understood, recites “inter alia”: wherein a circumferential length of an outer circumferential surface on a radially outer side of the flake portion of the second laminated steel plate is smaller than a circumferential length of an outer circumferential surface on a radially outer side of the flake portion of the first laminated steel plate (see Fig.29).  

    PNG
    media_image6.png
    482
    441
    media_image6.png
    Greyscale


	The prior art of record fail to teach the combination of limitations of claims 35 and 36, furthermore, Hiroyuki and Yutaka  and Fang US 9559572 combination or alone teach claim 35 and 36, and teach the first lamination being made of concave portions, base, flake portion and laminated.  However, the prior art does not teach the additional limitation of claim 37 added with claims 35 and 36 limitations makes the rotor unique and specially that the rotor made of first and second lamination plates, with concave portions and flakes and the sizing of the flakes combination in combination of The rotor according to claim 36, wherein a circumferential length of the flake portion of the first laminated steel plate is smaller than a circumferential length of the magnet, and a circumferential length of the flake portion of the second laminated steel plate is smaller than that of the flake portion of the first laminated steel plate.”   The prior art of record, PLUS Search, IP.com NPL and Patent Search, East Search, Google Patent Search fail to teach the combination of limitations “ A rotor comprising: a rotor core including a base portion located radially outward from a central axis and a plurality of flake portions arranged radially outward from the base portion; and a plurality of magnets disposed inside the rotor core, wherein in the rotor core, first laminated steel plates are laminated in an axial direction, each of the first laminated steel plates including the base portion, the plurality of flake portions spaced apart from the base portion on a radially outer side of the base portion with gaps therebetween and arranged in a circumferential direction with gaps between each other, and concave portions concave radially inward from an outer side surface of the base portion, Preliminary Amendment Page 7 of 9 the concave portions are defined in corner portions where portions of the base portion facing the flake portions in a radial direction are adjacent in a circumferential direction, and circumferential widths of the concave portions are the same in the radial direction or are larger on a radially outer side than on a radially inner side, the rotor core includes a second laminated steel plate including the base portion, the flake portion, and a connecting portion that connects the base portion and the flake portion; and at least one second laminated steel plate is laminated together with the first laminated steel plate, wherein a circumferential length of an outer circumferential surface on a radially outer side of the flake portion of the second laminated steel plate is smaller than a circumferential length of an outer circumferential surface on a radially outer side of the flake portion of the first laminated steel plate. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834